JONES, Justice:
ON MOTION TO CONSIDER AND REVIEW A SWORN STATEMENT OF A WITNESS STATING HE TESTIFIED FALSELY
After this case was filed m the Supreme Court and a short time before it was argued, there was filed herein what is styled “Motion to Consider and Review a Sworn Statement of a Witness Stating He Testified Falsely.” There was attached to this petition a copy of what was said to be a sworn statement made by one Freeman Justice, a witness for the State on the trial in the lower court and whose testimony was very material insofar as the case for the State was concerned.
In this copy of the affidavit, thé witness purports to say that he testified falsely and that his false statement was induced by sons of the dead man. There is no provision for us to hear such a motion.
The State filed a motion to dismiss the appellant’s motion. We are sustaining the motion to dismiss. If the appellant has any remedy because of the facts alleged in said motion, it will be found in Mississippi Code 1942 Annotated section 1992.5 (1956); Mississippi Rule 38; Lang v. State, 230 Miss. 147, 87 So.2d 265, 89 So.2d 837, 92 So.2d 670 (1957); and Rogers v. State, 241 Miss. 593, 130 So.2d 856 (1961). Compare Roberson v. Quave, 211 Miss. 398, 401, 51 So.2d 62, 777 (1951).
The State’s motion to strike the motion filed by the appellant and styled as aforesaid is hereby sustained.
GILLESPIE, P. J., and RODGERS, BRADY, and SMITH, JJ., concur.